DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021. Claims 2-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 9-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 6-7 recite “swedge”, this is unclear. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 
Claims not specifically mentioned are included due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 27 31 781 A1 Fischler, herein after referred to as Fischler.
Regarding claim 2 Fischler discloses a packaging channel (3’ support foot, Fig. 5) comprising: 
a length (into the page from fig. 5) running from a packaging channel first end to a packaging second channel end, 

at least a first flange rolled hem (4 support plate, Fig. 5, rolls/bends from first flange).
Regarding claim 5 Fischler discloses the packaging channel of claim 2 and further comprising a second flange rolled hem (53, Fig. 10, rolls/bends from second flange).
Regarding claim 8 Fischler discloses the packaging channel of claim 2 and further comprising wherein the packaging channel (50) is arced along the web (arced at the top of the web where 10 and 11 come together, Fig. 5) for at least a portion of the length.
Regarding claim 11 Fischler discloses the packaging channel of claim 5 and further comprising wherein the packaging channel is arced along the web (arced at the top of the web where 10 and 11 come together, Fig. 5) for at least a portion of the length.
Regarding claim 14 Fischler discloses the packaging channel of claim 2 and further comprising wherein the packaging channel (50) has at least one bend in the web (bend where 10 and 8’ come together, Fig. 5).
Regarding claim 17 Fischler discloses the packaging channel of claim 5 and further comprising wherein the packaging channel (50) has at least one bend in the web (bend where 10 and 8’ come together, Fig. 5).

    PNG
    media_image1.png
    301
    685
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735